Citation Nr: 0316708	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to an increased initial rating for post 
traumatic stress disorder, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé, M.L.R.




ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for 
migraine headaches.  He responded with a timely Notice of 
Disagreement, and was sent a Statement of the Case by the RO.  
He then filed a timely VA Form 9, perfecting his appeal of 
this issue.  In August 2002, the veteran testified before the 
undersigned member of the Board.  

This appeal also arises from a June 2000 rating decision that 
awarded the veteran service connection, with a 30 percent 
initial rating, for post traumatic stress disorder.  He 
responded that same month with a Notice of Disagreement 
regarding the assigned initial rating.  He was afforded an 
October 2000 Statement of the Case, and filed a VA Form 9 in 
November 2000, perfecting his appeal of this issue.  


REMAND

The veteran seeks service connection for migraine headaches.  
According to his August 2002 hearing testimony, his service-
connected post traumatic stress disorder aggravates his pre-
existing headaches.  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  To date, a medical opinion has not yet 
been obtained by the VA to determine if such aggravation 
exists.  Therefore, a remand of this issue to the RO is 
required.  

The veteran also seeks an increased initial rating for his 
service-connected post traumatic stress disorder.  At his 
August 2002 personal hearing before the undersigned member of 
the Board, he stated that he continues to receive psychiatric 
counseling at the VA medical center in Bay Pines, FL.  
However, outpatient treatment records have not been requested 
from that facility since 2000.  Because these records are 
within the control of the VA, and are relevant to the 
veteran's pending claim, they must be obtained prior to 
adjudication by the Board.  

This claim is remanded for the following additional 
development:  

1.  All VA treatment records from the VA 
medical center in Bay Pines, FL, must be 
obtained and associated with the claims 
folder.  

2.  After any treatment records obtained 
from Bay Pines have been associated with 
the claims folder, then the veteran 
should be scheduled for a VA neurological 
examination for evaluation of his 
migraine headaches.  The examiner should 
review the claims file prior to his/her 
examination of the veteran.  In 
particular, the examiner should note the 
November 1970 letter from Dr. B.M.Z., 
M.D., the veteran's private physician 
prior to service (this letter can be 
found marked with a yellow sticker in the 
service medical records envelope).  After 
examining the veteran and reviewing his 
medical history, the examiner should 
address the following questions:
a) Is it likely, as likely as not, 
or unlikely that the veteran's migraine 
headaches underwent a permanent increase 
in severity during his period of military 
service?  
b) Is it likely, as likely as not, 
or unlikely that the veteran's migraine 
headaches are aggravated by his post 
traumatic stress disorder?

By "aggravation" it is meant that 
the migraine headache disorder is 
adversely affected by post traumatic 
stress disorder so as to result in 
additional disability.

The term "as likely as not" does 
not mean "medically possible" or 
"within the realm of medical 
possibility," but rather means that, 
based on the medical evidence, in the 
examiner's opinion, it is just as 
medically sound to find that migraine 
headaches underwent a permanent increase 
in severity during service and/or that 
post traumatic stress disorder aggravated 
the migraine headache disorder as it is 
to find the contrary, or that the 
evidence both for and against either of 
these issues is evenly divided.

The medical basis for all opinions 
expressed should be provided.  

3.  After the forgoing development has 
been completed to the extent possible, as 
well as any other development deemed 
necessary by the RO after review of the 
record, the RO should review the claims 
file and ensure that al notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

4.  The RO should again consider the 
veteran's pending claims in light of the 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




